Motion Granted, Appeal Dismissed, and Memorandum Opinion filed August 3,
2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00026-CV


                        CITY OF HOUSTON, Appellant

                                        V.

                       TAYDE GARCIA CRUZ, Appellee

                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-35531


                         MEMORANDUM OPINION

      This is an interlocutory appeal from a trial court order signed December 22,
2020 denying appellant governmental immunity. On July 13, 2021, the parties filed
a joint motion to voluntarily dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted, and the appeal is dismissed. Costs are assessed against the party
incurring same.

                                  PER CURIAM

Panel consists of Justice Bourliot and Justices Poissant and Wilson.